Citation Nr: 0301798	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
residuals of hallux varus of the right foot, currently rated 
as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shortening of the right leg with hip pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The appellant served on active duty from January 16 to March 
6, 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The appellant's service-connected lumbosacral strain is 
no more than moderate in degree and is productive of no more 
than moderate limitation of motion of the lumbar spine.  

2.  The appellant's right foot disability is no more than 
moderately disabling, with no more than minor limitation of 
motion, tenderness, and moderate functional loss.  

3.  In February 1994, the RO denied the appellant's claim of 
entitlement to service connection for shortening of the right 
leg; the appellant did not appeal following notification of 
that rating action.  

4.  Evidence received since the February 1994 rating decision 
is cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for shortening of the right 
leg with hip pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, diagnostic 
codes 5292, 5295 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of hallux varus of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, diagnostic codes 5283, 5284 
(2002).  

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
shortening of the right leg with hip pain.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Ten days after the appellant entered active duty, she was 
seen for complaints of low back pain; the diagnosis was 
lumbar strain.  She had other back complaints, and in 
February 1980 it was noted that that her left leg was two 
inches shorter than her right.  

On an August 1980 VA examination, it was noted that the 
appellant had leg length discrepancy with the left leg 1/2 inch 
shorter than the right.  The diagnosis on the examination was 
chronic lumbosacral strain.  

In November 1980, the RO granted service connection for 
lumbar strain and rated the condition 10 percent disabling.  

On a March 1985 VA examination, it was noted that the 
appellant had a length discrepancy with the left leg 3/4 of an 
inch shorter than the right.  

In January 1987, the RO denied service connection for 
shortening of the right leg.  The appellant did not appeal 
that action following notification of the decision.

The RO assigned an increased rating of 20 percent for the 
appellant's service-connected low back condition in December 
1987.  That rating has been continuously in effect ever 
since.  

In June 1991, the Board denied service connection for 
herniated nucleus pulposus of the lumbar spine, holding in 
part that the appellant did not have an injury involving the 
spinal discs in service and that the service-connected lumbar 
strain did not cause any disorder of the spinal discs.  

The appellant underwent surgery for hammer toes and hallux 
varus of the right foot at a VA medical center (VAMC) in July 
1993.  

On an October 1993 VA spine examination, the diagnosis was 
chronic low back pain.  On an October 1993 VA hip 
examination, it was noted that that the appellant complained 
of right hip pain on extreme flexion of the hip.  The 
diagnosis was chronic low back pain syndrome.  On another VA 
hip examination in November 1993, the examiner said that the 
appellant had a leg length discrepancy that caused low back 
pain radiating into her right leg and hip.  

In February 1994, the RO denied service connection for a 
right leg shortening and a foot condition as secondary to the 
service-connected low back condition.  The appellant did not 
appeal the denial of service connection following 
notification of that rating action.  

In January 1996, the RO granted compensation under 
38 U.S.C.A. § 1151 for postoperative residuals of hallux 
varus of  the right foot based on the VAMC admission in July 
1993.  The condition was rated as 10 percent disabling.  The 
RO found that following the surgery, the appellant had a 
moderately severe foot disability warranting a 20 percent 
rating, but the RO deducted 10 percent on the basis that when 
she was admitted to the VAMC in July 1993, she already had a 
moderate foot disability that was 10 percent disabling.  The 
appellant did not appeal this rating.  

VA outpatient treatment records from 1996 to 1998 note 
treatment for various medical and dental conditions including 
treatment for low back pain.  

On an October 2000 VA examination, the appellant complained 
of pain in her feet, greater in the right, with prolonged 
walking and standing and with climbing stairs.  She said she 
had low back pain with prolonged walking, standing and 
bending.  It was noted that she initially had surgery on her 
feet in 1986 by "V-wedge osteotomy" on the right great toe 
for hallux varus and release of her hammertoes bilaterally, 
as well surgery on her left great toe.  She reported 
continued difficulties, especially in the right foot until 
1993, when she had the second surgery to correct the wide gap 
between her first and second toes, as she was developing 
hallux varus again.  She stated that she had had constant 
daily problems with her feet since before her first surgery.  
She complained of a burning and numbness in the toes up to 
the metatarsal heads bilaterally, which was worse at night.  
She stated that when walking, she had pain in the feet, which 
was greater in the right toes with prolonged walking, 
prolonged standing, and with stair climbing.  She took 
medication for her joint pain.  She walked with a cane when 
necessary due to foot and back pain.  She also had a pair of 
custom orthotics that she wore in her boots, but not in her 
sandals or other shoes.  She said she had constant pain 
across the low back radiating to the hips with prolonged 
standing, prolonged walking, or bending.  She had no focal 
weakness in the legs.  

X-rays, taken as part of the October 2000 examination, showed 
moderate hypertrophic degenerative arthritis with moderate to 
severe disc space narrowing at L4-5 and L5-Sl with minimal 
scoliosis.  Previous X-rays of the right foot revealed 
surgical wire suture at the midshaft and proximal phalanx of 
the great toe, with a well-healed fracture line seen at this 
level with virtually no deformity observed.  There was a 
small degenerative calcaneal spur present, with the remainder 
of the foot being negative.  Magnetic resonance imaging (MRI) 
of the lumbar spine showed mild disc bulging at several 
levels, including mild to moderate disc bulging at L2-3 and a 
diffuse disc bulge at L4-5.  An examination showed an 
essentially normal gait.  During walking, there was a 
substantial widening between the great and 2nd toes, 
bilaterally, greater on the right than on the left.  There 
was tenderness along the lumbar paraspinal muscles 
bilaterally.  The range of motion of the back was to 50 
degrees of flexion; she also had right lateral bending to 19 
degrees, left lateral bending to 20 degrees, and left and 
right rotation to 30 degrees with pain on extremes of all 
ranges of motion.  There were small scars over the right 3rd, 
4th toes, and great toes.  There was a 2.5-centimeter 
distance between the medial aspect of the second toe and the 
lateral aspect of the great toes, bilaterally, in the 
standing position.  The range of motion of the right toes 
passively was full, with the exception of the great and 
second toes.  The right second toe had extension at the 
distal interphalangeal joint of 51 degrees, with flexion to 
51 and 55 degrees actively and passively.  The "distal" 
intertarsal joint of the right second toe had extension to 22 
degrees, with flexion to 22 and 33 degrees actively and 
passively.  The right great toe at the metatarsophalangeal 
joint had flexion to 15 degrees and extension to 37 degrees, 
both actively and passively.  The interphalangeal joint of 
the right great toe had active and passive extension to 15 
degrees and flexion to 40 degrees.  There was some pain on 
extremes of passive flexion and extension of the great toes 
bilaterally.  An examination of the lower extremities showed 
no peripheral edema or muscle atrophy.  The posterior tibial 
pulses were 2+ and symmetrical.  Motor strength was normal in 
both lower extremities.  Sensation to vibration was absent in 
the right great toe.  Pinprick sensation was decreased 
distally compared to proximally in both lower extremities.  

Electrodiagnostic studies performed in connection with the 
October 2000 examination showed evidence of sensory and motor 
peripheral neuropathy in the lower extremities with the most 
likely etiology being the appellant's diabetes.  

The diagnoses on the October 2000 examination included hallux 
varus, status post two surgeries on the right and one on the 
left great toe; and chronic low back pain with degenerative 
disc disease but no evidence of lumbar radiculopathy.  

VA outpatient records show treatment for various medical 
conditions throughout the appeal period.  In August 2001, she 
had complaints of low back pain and muscle spasms for two to 
three weeks.  An examination showed pain to palpation in the 
right lumbar and sacral area.  The assessment included muscle 
spasms and low back pain.  She was to return to the clinic in 
three to four months.  In September 2001, she was seen for 
complaints of left knee pain.  The assessment was adjustment 
disorder.  In October 2001, she was seen for evaluation and 
treatment of low back pain, which increased the longer she 
was on her feet.  She complained of left knee pain, walked 
with an antalgic gait, and reportedly used a cane at times.  
She had full range of back motion with pain.  She returned to 
the clinic later that day for follow-up for severe pelvic 
pain.  In this regard, previous abdominal surgery was 
mentioned.  When seen later in October 2001 with regard to 
left knee complaints, there was an assessment of chronic low 
back pain with no improvement with physical therapy, and she 
agreed to discontinuation of the physical therapy.  Other 
outpatient treatment records through July 2002 pertain to 
disorders not at issue on this appeal.  

Analysis

A.  VCAA

The newly enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines 
the obligations of VA with respect to the duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

First, with respect to VA's duty to notify the appellant of 
information and evidence needed to substantiate and complete 
a claim, the appellant has been advised of the applicable 
laws and regulations and the evidence needed to substantiate 
her claim by an October 2002 letter from the RO and by the 
October 2002 supplemental statement of the case, which 
included the provisions of the VCAA.  In the RO's letter, she 
was informed of the VCAA and of what information she should 
provide and essentially informed of the evidence VA would 
attempt to obtain.  The appellant was also asked to advise 
the VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained VA 
outpatient treatment records and has had the appellant 
examined, and there are no pertinent records that have not 
been requested.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA 
or prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

B.  Increased rating for lumbosacral strain

The appellant contends that her service-connected lumbosacral 
strain is more disabling than the 20 percent evaluation 
currently assigned.  

When rating the appellant's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.  

The appellant's service-connected low back condition is 
lumbosacral strain.  Service connection is not in effect for 
degenerative disc disease of the lumbar spine.  In fact, 
service connection for herniated nucleus pulposus of the 
lumbar spine of the lumbosacral spine was specifically denied 
by the Board in 1991.  The appellant's service-connected 
lumbosacral strain is currently evaluated as 20 percent 
disabling under 38 C.F.R. 4.71a, Diagnostic Code 5295.  Under 
this code, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

While current VA outpatient treatment records reflect the 
appellant's reports of muscle spasm, muscle spasm has not 
been objectively elicited on clinical examination by a 
doctor.  The recent VA compensation examination showed that 
she had 50 degrees of flexion of the back and 27 degrees of 
extension, with right and left lateral flexion to 
approximately 20 degrees and rotation to 30 degrees 
bilaterally.  Neither these finding nor any of the outpatient 
treatment records suggest the much more extreme findings that 
would warrant the next higher rating of 40 percent.  
Specifically, there is no indication of listing of whole 
spine to the opposite side, marked limitation of forward 
bending, loss of lateral motion, or abnormal mobility on 
forced motion.  While X-rays have shown degenerative 
arthritis, degenerative arthritis is rated on the basis of 
limitation of motion, and for a rating in excess of 20 
percent there would have to be severe limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, diagnostic codes 5003, 
5292.  Such severe limitation of lumbar spine motion is not 
shown, even if the factors delineated in DeLuca v. Brown, 8 
Vet. App. 202 (1995), are taken into account, as her low back 
pain and limitation of lumbar spine motion are attributable 
in part to other, nonservice-connected low back disability.  
See 38 C.F.R. § 4.14 (2002) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  It is 
notable, moreover, that she lacks only 8 degrees of full 
backward extension and 5 degrees of full rotation 
bilaterally, while her lateroflexion bilaterally is 
essentially 50 percent of normal and her forward flexion is a 
little more than 50 percent of normal.  

The Board thus finds that the preponderance of the evidence 
is against the claim for an increased rating for the service-
connected lumbosacral strain.  Consequently, the benefit-of-
the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  An increased rating for postoperative residuals of right 
hallux varus

The appellant's service-connected right foot disability was 
rated as 10 percent disabling based on a finding that the 
condition was 20 percent disabling but that she had a right 
foot disability that was 10 percent disabling prior to the 
July 1993 VA surgery.  That 10 percent rating was deducted to 
yield the current disability rating.  To determine whether 
the appellant is entitled to an increased rating, the Board 
will examine whether her service-connected right foot 
condition currently warrants a schedular rating in excess of 
20 percent under the criteria used to rate foot disabilities 
that provide for such a rating.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5278, unilateral 
acquired claw foot (pes cavus), with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia and marked tenderness 
under the metatarsal heads, warrants a 20 percent rating.  A 
30 percent rating is warranted when there is marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammertoe, very painful callosities, and a marked varus 
deformity.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5283, a 20 percent 
rating is warranted for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones, and a 30 percent 
rating is assigned when there is severe malunion or nonunion 
of the tarsal or metatarsal bones.  

The criteria for rating foot injuries provide for a 20 
percent rating when there is a "moderately severe" 
disability and a 30 percent rating for a severe disability.  
See Diagnostic Code 5284.  The term "severe" is not defined 
by regulation.  However, the overall regulatory scheme 
relating to the feet and toes contemplates such a 30 percent 
rating in the circumstances stated above.  

In this case, the appellant has complaints of foot 
discomfort, but on the recent examination, virtually no 
deformity was detected on X-ray.  The appellant walked with 
an essentially normal gait, and during walking the feet 
showed a substantial widening between the great toe and 
second toe.  However, there is really nothing to suggest more 
than a moderate foot disability, and none of the criteria 
that would warrant a higher rating have been equaled or more 
nearly approximated.  See 38 C.F.R. § 4.7 (2002).  Therefore, 
there is no schedular basis for an increased evaluation for 
the service-connected right foot disability.  

D.  New and material evidence to reopen a claim for service 
connection for shortening of the right leg and hip pain

Service connection for shortening of the right leg was denied 
by the RO in February 1994.  The appellant did not appeal 
that determination following notification thereof.  
Accordingly, that decision became final.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

As applicable in this case, "new and material evidence" is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

First, the Board notes that the RO included hip pain as part 
of appellant's leg length discrepancy.  This is not 
unreasonable, as a separate identifiable pathological entity 
has not been identified.  The additional medical evidence 
submitted since the 1994 RO decision is not material because 
it does not show any current pathology relating to the right 
leg shortening that is linked to service, nor does this 
evidence in any way suggest that the appellant's service-
connected disability has caused or chronically worsened any 
leg length shortening.  Essential requirements for 
establishing service connection are thus not indicated.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The appellant's contention 
that her leg length discrepancy is related to her very brief 
period of active duty is cumulative or redundant, compared to 
the contentions she made when her claim was previously 
denied.  Such statements are not new evidence.  See Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  

The Board therefore concludes that new and material evidence 
has not been submitted since the February 1994 RO decision 
which denied the claim for service connection for leg length 
shortening.  Thus, the claim has not been reopened, and the 
February 1994 RO decision remains final.  


ORDER

An increased rating for lumbosacral strain is denied.  

An increased rating for postoperative residuals of hallux 
varus of the right foot is denied.  

The application to reopen a claim of entitlement to service 
connection for shortening of the right leg with hip pain is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

